DETAILED ACTION
1. Applicant's response, filed 30 June 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 1-40 are cancelled.
Claims 41-52 are currently pending.
Claims 51-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 August 2021.
Claims 45-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 December 2021.
Claims 41-44 and 47-50 are under examination herein.
Claims 41-44 and 47-50 are rejected.
Claim 1 is objected to.

Priority
4. The instant application claims the benefit of priority to Japanese Application No. 2017-050105 filed 15 March 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The claim to the benefit of priority is acknowledged. As such, the effective filing date of claims 41-44 and 47-50 is 15 March 2017.

Specification
5. The objection to the abstract is withdrawn in view of the replacement abstract filed 30 June 2022. 

6. The objection to the disclosure is withdrawn in view of the amendments filed 30 June 2022.

Claim Objections
7. Claim 1 is objected to because of the following informalities: 
The semicolon at the end of line 4 should be a comma because the two phrases are not separate clauses but are instead related clauses.
Insert a comma between “subject” and “wherein” in line 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8. Claims 41-44 and 47-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and law of nature without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more categories of judicial exception: 
Claim 41 recites determining a sample T cell receptor (TCR) diversity value in a biological sample comprising T cells from the subject; wherein the sample TCR diversity value is higher than a reference TCR diversity value and wherein the T cells are: (a) CD8+ and are positive for one or more T cell suppression-related cell surface markers, (b) CD8+ and are positive for one or more T cell stimulation-related cell surface markers, (c) CD8+ and are positive for one or more cell surface markers selected from the group consisting of PD-1, CD28, CD154 (CD40L), CD134 (0X40), CD137 (4-1BB), CD278 (ICOS), CD27, CD152 (CTLA-4), CD366 (TIM-3), CD223 (LAG-3), CD272 (BTLA), CD226 (DNAM-1), TIGIT, and CD367 (GITR), or (d) CD8+PD-1+ T cells.
Claim 42 recites wherein the sample TCR diversity value is determined by calculating a sample TCR diversity index from TCR repertoire analysis of the T cells in the biological sample from the subject, and wherein the reference TCR diversity value is determined by calculating a reference diversity index from TCR repertoire analysis of T cells from a non-responder to the immunotherapy with the immune checkpoint inhibitor.
Claim 43 recites wherein the sample TCR diversity index and the reference TCR diversity index are selected from a Shannon index, a Simpson index, an inverse Simpson index, a normalized Shannon index, a Unique50 index, a DE30 index, a DE80 index, and a DE50 index.
Claim 44 recites wherein the sample TCR diversity index is a DE50 index.
Claim 47 recites wherein the TCR is TCRβ.
Claim 48 recites wherein the sample TCR diversity index that is a DE50 index (i) is normalized with respect to any one number of reads set forth as normalized number of reads in the following Table 46, and (ii) is equal to or greater than a threshold value corresponding to the normalized number of reads set forth in the Table 46, then the subject is determined to be likely to respond to the immunotherapy with the immune checkpoint inhibitor.
Claim 49 recites wherein: (a) the biological sample comprising T cells from the subject comprises peripheral blood from the subject, (b) determining the sample T cell receptor (TCR) diversity value in the biological sample comprises isolating CD8+PD-1+ T cells from a peripheral blood sample of the subject; and determining TCR diversity of the CD8+PD-1+ T cells, or (c) determining the sample T cell receptor (TCR) diversity value comprises large-scale high efficiency TCR repertoire analysis.
The limitations for determining a TCR diversity value or index in claims 41-44 and 48 are textual equivalents for calculations that are performed in order to determine the value in light of para. [0141] of the instant specification. Therefore, these limitations fall under the “Mathematical concepts” grouping of abstract ideas (see MPEP 2106.04(a)(2)(I)(C)). Furthermore, these calculations are able to be carried out with pen and paper and therefore also fall under the “Mental processes” grouping of abstract ideas (see MPEP 2106.04(a)(2)(III)(C)). In addition, the claims require the comparison of the sample TCR diversity value to a reference TCR diversity value. The comparison of two values is a simple evaluation that can be practically performed in the human mind. Therefore, the limitations associated with this comparison also fall under the “Mental processes” grouping of abstract ideas. Claims 47 and 49 recite further limitations on the type of T cell receptors and the type of T cells evaluated evaluated that merely serve to limit the input data to the abstract idea and are therefore also part of the recited abstract idea. As such, claims 41-44 and 47-50 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition in all embodiments of the invention. Rather, the instant claims recite additional elements that amount to a treatment of the patient that, as claimed, is unrelated to the abstract idea recited in the claim. Specifically, the claims recite the following additional elements:
Claims 41 recites administering the immune checkpoint inhibitor to the subject who is likely to respond to the immunotherapy with the immune checkpoint inhibitor, and thereby treating the cancer in said subject.
Claim 50 recites wherein: (a) the immune checkpoint inhibitor is a PD-1 inhibitor, or (b) the immune checkpoint inhibitor is selected from nivolumab and pembrolizumab.
However, the current claims do not recite any limitations that indicate a relationship between the determined TCR diversity value and the administration of the treatment. While the claims recite a particular treatment, there is no indication in the claims that the mental analysis/mathematical concept are utilized in any way to affect the particular treatment for cancer. It is suggested to amend the claims to clarify how the information from the judicial exception is utilized to affect the administration of the immune checkpoint inhibitor to overcome this rejection. Claims 42-44 and 47-49 do not recite any another additional elements. As such, claims 41-44 and 47-50 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that are conventional cancer treatments. The instant claims recite the following additional elements:
Claims 41 recites administering the immune checkpoint inhibitor to the subject who is likely to respond to the immunotherapy with the immune checkpoint inhibitor, and thereby treating the cancer in said subject.
Claim 50 recites wherein: (a) the immune checkpoint inhibitor is a PD-1 inhibitor, or (b) the immune checkpoint inhibitor is selected from nivolumab and pembrolizumab.
These treatments are commercially available cancer therapies, as evidenced by para. [0102] of the instant specification and thus are well-understood, routine and conventional treatments. Claims 42-44 and 47-49 do not recite any another additional elements. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 41-44 and 47-50 are not patent eligible.

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive. 
9. Applicant asserts that the claims are now patent eligible because the claims no longer recite contingent limitations and the claims now require determining and the expressly recited practical application step of administering an immune checkpoint inhibitor (pg. 10, paras. 2-3 of Applicant’s Remarks). This argument is not persuasive. 
It is agreed that the claims no longer recite contingent limitations and that the administration of the immune checkpoint inhibitor is now required to be performed in all embodiments of the claim. However, as discussed in the above rejection, the amendments to the claims removed the association between the determining step and how this step is effects the administration step, which is required in order to show integration of the recited judicial exception. As currently recited, there is no association or effect of the determining step on the administration of the immune checkpoint inhibitor. It is suggested to amend the claim to clarify the effect of the determination of the TCE diversity value on the administration step. For example, “determining a sample T cell receptor (TCR) diversity value in a biological sample comprising T cells from the subject; identifying the subject as likely to respond to immunotherapy with an immune checkpoint inhibitor by determining that the sample TCR diversity value is higher than a reference diversity value; and administering the immune checkpoint inhibitor to the identified subject”. 

Claim Rejections - 35 USC § 102
10. The rejection of claims 41-44 and 47-50 under 35 U.S.C. 102(a)(1) as being anticipated by Pasqual et al. (WO 2015/162596 A1; 13 September 2019 IDS Document) is withdrawn in view of the claim amendments filed 30 June 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11. Claim(s) 41-44, 47 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Pasqual et al. (WO 2015/162596 A1; 13 September 2019 IDS Document; previously cited) in view of Akyüz et al. (Int. J. Cancer 2017 (available online 7 Dec 2016), 140, pgs. 2535-2544; 4 January 2021 IDS Document; newly cited). This rejection is newly recited and necessitated by claim amendment.
With respect to claim 41, Pasqual et al. discloses that the TCR diversity value can be determined from a biological sample of a subject and comprises T-cells of the patient (pg. 4, line 1 to pg. 6, line 6). Pasqual et al. also discloses that the method includes treating a cancer patient by predicting a patient’s response to an immune checkpoint blockade therapy by comparing the diversity value to a threshold or reference and administering a drug blocking an immune checkpoint to the patient if they are identified as a good responder to the drug (pg. 7, lines 16-26; pg. 8, lines 3-11 and 29-37; pg. 9, lines 1-29).
Regarding claim 42, Pasqual et al. discloses determining a diversity value for an individual and determining a threshold based on the diversity of a representative cohort of individuals treated by immune checkpoint blockade therapy and known to be non-responders (pg. 4, line 23 to pg. 6, line 6; pg. 9, line 1 to pg. 10, line 7). 
Concerning claims 43 and 44, Pasqual et al. discloses determining a parameter called divX, where X represents the percentage of rearrangements/clonotypes present to reach X% contribution, where X can be between 0 and 100 (pg. 4, line 23 to pg. 6, line 6). The definition of the div50 parameter appears to be equivalent with the definition of the DE50 index provided in the instant specification in paras. [0141]-[0143].
Pertaining to claim 47, Pasqual et al. discloses that determining TRB diversity (pg. 4, lines 1-14; pg. 11, lines 31-32; pg. 12, line 2).
As to claim 49, Pasqual et al. discloses that the biological sample comprising T cells from the subject comprises peripheral blood from the subject (pg. 3, lines 10-13; pg. 15, lines 1-3 and 14-16).
With respect to claim 50, Pasqual et al. discloses that the immune checkpoint inhibitor is a PD-1 inhibitor (pg. 6, lines 6-17).
Pasqual et al. is silent to wherein the T cells are: (a) CD8+ and are positive for one or more T cell suppression-related cell surface markers, (b) CD8+ and are positive for one or more T cell stimulation-related cell surface markers, (c) CD8+ and are positive for one or more cell surface markers selected from the group consisting of PD-1, CD28, CD154 (CD40L), CD134 (0X40), CD137 (4-1BB), CD278 (ICOS), CD27, CD152 (CTLA-4), CD366 (TIM-3), CD223 (LAG-3), CD272 (BTLA), CD226 (DNAM-1), TIGIT, and CD367 (GITR), or (d) CD8+PD-1+ T cells in claim 41. However, these limitations were known in the art at the time of the effective filing date of the claimed invention, as taught by Akyüz et al.
Regarding claim 41, Akyüz et al. discloses a method of determining T-cell diversity in cancer patients before and after the administration of PD-1 inhibitors and that there are significant changes to diversification patterns before and after administration of PD-1 inhibitors (abstract). Akyüz et al. discloses that TCRβ diversity indices were calculated for each sample at each time point (pg. 2538, col. 2, para. 3). Akyüz et al. discloses that the circulating leukocyte subsets that were profiled included CD8+/PD-1+ T-cells in the patients and that significant changes in these T-cells were observed as a result of treatment with a PD-1 inhibitor due to the saturation of the PD1+ sites with the PD-1 inhibitor (pg. 2539, col. 2, para. 1). Akyüz et al. further discloses that that T-cell diversification pattern is correlated with PD-1 inhibitor response (pg. 2541, col. 2, para. 3 to pg. 2542, col. 1, para. 1; pg. 2543, col. 1, para. 2).   
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Akyüz et al. discloses that T-cell diversification patterns from samples including CD8+/PD-1+ T-cells are correlated with PD-1 inhibitor response. Therefore, one of ordinary skill in the art would have been motivated to utilize CD8+/PD-1+ T-cells as part of the T-cells that are used to predict immunotherapy response in the method of Pasqual et al. because Akyüz et al. discloses that these types of cells are known to be correlated with PD-1 inhibitor response. Furthermore, one of ordinary skill in the art would predict that the inclusion of these types of cells taught by Akyüz et al. to the method of Pasqual et al. could be performed with a reasonable expectation of success because Akyüz et al. discloses that these types of cells are useful in a similar diversity analysis for predicting immune checkpoint inhibitor response as used in the method of Pasqual et al. The invention is therefore prima facie obvious.

Response to Arguments
12. Applicant's arguments filed 30 June 2022 regarding the Pasqual et al. reference on pgs. 11-12 of Applicant’s Remarks have been fully considered but they are moot in view of the newly recited rejection above under 35 U.S.C. 103 because the newly cited reference discloses the limitations asserted to be not taught by Pasqual et al. 

Conclusion
13. No claims are allowed.
It is noted that claim 48 is free from the prior art as the prior art does not teach nor fairly suggest the particular normalized number of reads associated with the particular DE50 index values set forth in Table 46 of claim 48. The closest prior art of record is the Pasqual et al. reference cited in the above rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

E-mail Communications Authorization
14. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1631